Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Comment
	
Claims 2-3 and 10-13 are hereby being re-instated as “Currently Pending” status.
	
	Claims 2-3 and 10-13 depends from allowable claims; thus, from previously “Withdrawn” status, now being re-instated as “Currently Pending” and allowed herein.


Allowable Subject Matter

	Claims 1-3 and 5-18 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a rotor of an electric motor, comprising: a shaft; and at least one rotating body fixed to the shaft, comprising a rotor core and a plurality of permanent magnets [12]; wherein an outer periphery of the rotor core has a plurality of spaced slots [13], each of which extends along an axial direction of the rotor, the rotating body further comprises a plurality of axial arms [20] molded to the corresponding slots and configured to fix the permanent magnets, every two adjacent axial arms form an accommodation [14] therebetween, and each permanent magnet is fixed to a corresponding accommodation, and the rotor core comprises a plurality of first laminations [314] axially stacked together and at least one second lamination [311] which is stacked at one axial end of the first laminations and aligned with the first laminations in a circumferential direction of the rotor, the first laminations [314] have the plurality of spaced slots [312], and the at least one second lamination has a plurality of blocking portions [313] corresponding to the plurality of spaced slots [312].
only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834